DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
Applicant’s amendment and accompanying remarks filed March 3, 2021 are acknowledged.
Examiner acknowledges amended claims 21-25, 27 and 35.
Examiner acknowledges cancelled 34-40.
Examiner acknowledges newly added claims 41-43.
The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 21, 24-29 and 31-35 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Silver, U.S. Pre Grant Publication 2009/0173055 is overcome by Applicant’s amendment.
The rejection of claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Silver, U.S. Pre grant Publication 2009/0173055 is overcome by Applicant’s amendment.
The rejection of claims 22-23 under 35 U.S.C. 103 as being unpatentable over Silver, U.S. Pre Grant Publication 2009/0173055 in view of Nunn, U.S. Pre Grant Publication 2011/0094691 is overcome by Applicant’s amendment.

Claim Objections
Claims 21, 25-26, 28, 32 and 33 are objected to because of the following informalities:   Appropriate correction is required.
	Claim 21: Please delete the colon in line 8 of the claim.
	Claim 25:  Please delete the colon in lines 2 and 5.
	Claim 26:  Please delete the colon in line 2.
	Claim 28:  Please delete the colon in line 2.
	Claim 32:  Please delete the colon in line 2.
	Claim 33:  Please delete the colon in line 2.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 41 recites the limitation "textile wastes" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, Examiner is interpreting the claim to read on “used clothes”.

	Claim 42 recites the limitation "textile wastes" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting the claim to read on “used clothes”.

	Claim 43 recites the limitation "textile wastes" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner is interpreting the claim to read on “used clothes”.

Claims 21-33 are allowed.  Applicant claims a method of producing upcycled yarn as recited in claim 21.  The closest prior art, Wallick, U.S. Patent Number 5,919,717, teaches a method of making a recycled yarn from recycled polyester textile waste collected from post-consumer garments [abstract and column 1, line 5-8].  Wallick teaches cutting the polyester fabric [column 2, lines 59-63].  Wallick teaches in column 3, lines 16-19 that the polyester fabric is blended with natural fibers with to form a blended fiber in a hopper.  Wallick teaches that foreign materials such as metallic objects such as zippers and buttons from the polyester fabric collected from sources such as post-consumer garments.  Additionally, Wallick teaches a spinning step into a yarn.  Wallick fails to teach or suggest that the mixture of blended fibers are free of bacteria, water, dyes, pesticides and chemicals.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786